DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach the claimed process where the solid particle has a weight of 30% or more based on the pulverized and dried lignocellulosic biomass of the starting material.  The closest prior art of record is Pandey et al. (US 2016/0362435).  Pandey et al. teaches a process for preparing a lignin/biofiller for plastics, the method comprising providing a dried lignocellulosic biomass having a moisture content of 10 weight percent; adding 72% w/v of sulfuric acid to the biomass; adding ammonia to neutralize the acid remaining in the mixture; and removing the water soluble substances from the reaction mixture through filtration to provide solid particles of lignin (Example 1).
However, Pandey et al. teaches the solid product as being 28.4 weight percent of the initial biomass, with the solid product being pure lignin (Fig. 1).  As shown by Isikgor et al. (Polym. Chem. 2015, 6, 4497), the amount lignin in natural materials is less than 30 weight percent (Table 1), and thus the process would not produce greater than 30 weight percent of solid material from the neutralized reaction mixture.  
In the common procedure for acid pretreatment of biomass, the neutralization step takes place after the water soluble substance is removed from the solid product, and thus would materially differ from the claimed process.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767